DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 2, 7, 8, 12 are canceled.
Claims 10, 11, and 13-20 are new.
Claims 1, 3-6, 9-11, 13-20 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 07/26/2021 (Supplemental Amendment).  
Amendment
The present Office Action is based upon the original patent application filed on 07/13/2020 as modified by the amendment filed on 07/26/2021 (Supplemental Amendment).
Terminal Disclaimer
The terminal disclaimer filed on 07/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,713,684 and 9,886,700 have been reviewed and placed in the file.
Information Disclosure Statement
The information disclosure statement(s) submitted: 07/13/2020, has/have been considered by the Examiner and made of record in the application file.
Double Patenting
Per Applicants’ amendments/arguments and the Terminal Disclaimer (TD) filed, the rejection(s) is/are withdrawn. 

Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 1, 3-6, 9-11, 13-20 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 1. (Currently Amended) A method executable by a hardware processor which executes instructions from a non-transitory storage medium, the method for generating opt-in business leads for a business-to-business (B2B) company, comprising steps of: retrieving, utilizing a leads engine executable by the hardware processor, an ideal customer profile (ICP) comprising one or more ICP attribute fields personifying an ideal customer to the B2B company; generating, utilizing the leads engine executable by the hardware processor, candidate leads by retrieving a plurality of candidate leads from one or more lead data sources based on the ICP attribute fields, wherein one or more candidate lead attributes are compared to the ICP attribute fields; generating, utilizing a campaigns engine executable by the hardware processor, one or more test campaigns, wherein each test campaign is associated with a campaign cost and an associated group of test leads, and wherein the associated group of test leads is a subset of the candidate leads; recording, utilizing the campaigns engine executable by the hardware processor, statistical data on each test campaign, wherein the statistical data for a given test campaign is calculated based on feedback information received from the given test campaign from the associated group of test leads; providing, utilizing the campaigns engine executable by the hardware processor, the statistical data on at least one test campaign to a user; receiving a user input on a user interface on the at least one test campaign; updating, utilizing the campaigns engine executable by the hardware processor, one or more campaign parameters of the at least one test campaign based on the user input; and generating, utilizing the leads engine executable by the hardware processor, the opt-in 
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
The closest prior-art (Ogawa 2014/0058826, Tripp et al. 2003/0004787, Aaltonen et al. 2010/0274661, Zlotin et al. 2007/0233566, Vainik et al. 2013/0157609) teach the features as disclosed in Non-final Rejection (04/09/2021), however, these cited references do not teach and the prior-art does not teach at least the following:
generating, utilizing a campaigns engine executable by the hardware processor, one or more test campaigns, wherein each test campaign is associated with a campaign cost and an associated group of test leads, and wherein the associated group of test leads is a subset of the candidate leads; recording, utilizing the campaigns engine executable by the hardware processor, statistical data on each test campaign, wherein the statistical data for a given test campaign is calculated based on feedback information received from the given test campaign from the associated group of test leads; providing, utilizing the campaigns engine executable by the hardware processor, the statistical data on at least one test campaign to a user; receiving a user input on a user interface on the at least one test campaign; updating, utilizing the campaigns engine executable by the hardware processor, one or more campaign parameters of the at least one test campaign based on the user input; and generating, utilizing the leads engine executable by the hardware processor, the opt-in business leads by enriching leads acquired from the one or more test campaigns, wherein each test lead who responds affirmatively to one of the test campaigns is marked as an acquired lead, wherein the enriching of the leads acquired from the one or more test campaigns further comprises: serving the acquired leads from the campaigns engine to a Customer Relationship Management (CRM) system, and retrieving opportunity data on the acquired leads from the CRM to the campaigns engine, wherein the statistical data on each test campaign is calculated further based on opportunity amounts of closed opportunities for the acquired leads acquired by the test campaign.

Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 07/13/2021, pgs. 11-15), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Alice, McRO, etc…). 


No Prior-art Rejection
Claims 1, 3-6, 9-11, 13-20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.



Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogawa 2014/0058826 teaches identifying ICP, analyzing the leads, and matching features [0077].
Tripp et al. 2003/0004787 [0031; 0044-0045] teaches the lookalike features.
Aaltonen et al. 2010/0274661 teaches generating the test ad campaigns directed to target groups [0052]; receiving feedback [0050]; generating a campaign score [0047; 0105; 0123].
Zlotin et al. 2007/0233566 teaches the channel advertising partner features [claim 1].
Vainik et al. 2013/0157609 teaches receiving responses features [0018].


Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.

Examiner’s Response: Claim Rejections – Prior-art
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682